DETAILED ACTION
The response filed 5/13/22 is entered. Claim 1 is amended. Claims 11-13 are new. Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 5/13/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa, US-20100039796, in view of Kajimoto, US-20130038640, in further view of Okuyama, US-20020018295.
In regards to claim 1, Mukawa discloses an image display device (Par. 0002 image display apparatus) comprising: a first self-luminous display element that self-emits an image of first color light having a peak in a first color region (Fig. 9, 511R red light emitting panel, which has a peak wavelength in the red color region; Par. 0053 OLED light emitting panel); a second self-luminous display element that self-emits an image of second color light having a peak in a second color region (Mukawa Fig. 9, 511B blue light emitting panel, which has a peak wavelength in the blue color region; Par. 0053 OLED light emitting panel); a third self-luminous display element that self-emits an image of third color light having a peak in a third color region (Mukawa Fig. 9, 511G green light emitting panel, which has a peak wavelength in the green color region; Par. 0053 OLED light emitting panel); and a prism including a dichroic mirror that synthesizes three colors of the first color light emitted from the first self- luminous display element, the second color light emitted from the second self-luminous display element, and the third color light emitted from the third self-luminous display element (Fig. 9, 503 dichroic prism; Par. 0161 combining the light from the red, green, and blue light emitting panels).
Mukawa does not disclose expressly wherein the first self-luminous display element, the second self-luminous display element, and the third self-luminous display element each include a support substrate, a reflective film, a light-emitting layer, a semireflective semitransmissive electrode, and a prism adhesive layer for bonding the respective self-luminous display elements to respective surfaces of the prism, and the first color light, the second color light, and the third color light are extracted from the semireflective semitransmissive electrode side, the first self-luminous display element includes a first functional layer including the light-emitting layer and a first substrate portion including the reflective film, the second self-luminous display element includes a second functional layer including the light-emitting layer and a second substrate portion including the reflective film, and the third self-luminous display element includes a third functional layer including the light-emitting layer and a third substrate portion including the reflective film, the first substrate portion, the second substrate portion, and the third substrate portion have a same configuration in thickness directions thereof, and the first functional layer, the second functional layer, and the third functional layer each have a mutually different film thickness.
Kajimoto discloses a structure of OLEDs comprising the first self-luminous display element (Fig. 1, 2 red OLED element), the second self-luminous display element (Fig. 1, 4 blue  OLED element), and the third self-luminous display element (Fig. 1, 3 green OLED element) each include a support substrate (Fig. 1, 10 substrate), a reflective film (Fig. 1, 20 reflecting electrode), a light-emitting layer (Fig. 1, 40R, 40B, and 40G emission layer), and a semireflective semitransmissive electrode (Fig. 1, 60R, 60B, 60G transparent electrode; Par. 0031 top light extraction OLED; Par. 0006 “a semi-transparent metal thin film having a high reflectance is used as a transparent electrode on the light-extraction side”), and the first color light, the second color light, and the third color light are extracted from the semireflective semitransmissive electrode side (Fig. 1, 60R, 60B, 60G transparent electrode; Par. 0031 top light extraction OLED; Par. 0006 “a semi-transparent metal thin film having a high reflectance is used as a transparent electrode on the light-extraction side”), the first self-luminous display element includes a first functional layer including the light-emitting layer and a first substrate portion including the reflective film (Fig. 1, 70R out-coupling layer + 50R charge transport layer + 30R hole transport layer), the second self-luminous display element includes a second functional layer including the light-emitting layer and a second substrate portion including the reflective film (Fig. 1, 70B out-coupling layer + 50B charge transport layer + 30B hole transport layer), and the third self-luminous display element includes a third functional layer including the light-emitting layer and a third substrate portion including the reflective film (Fig. 1, 70G out-coupling layer + 50G charge transport layer + 30G hole transport layer), the first substrate portion, the second substrate portion, and the third substrate portion have a same configuration in thickness directions thereof (Fig. 1, 10 substrate), and the first functional layer (Fig. 1, 70R out-coupling layer + 50R charge transport layer + 30R hole transport layer), the second functional layer (Fig. 1, 70B out-coupling layer + 50B charge transport layer + 30B hole transport layer), and the third functional layer (Fig. 1, 70G out-coupling layer + 50G charge transport layer + 30G hole transport layer) each have a mutually different film thickness (Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the OLED pixels of Mukawa can be designed in the manner of Kajimoto. The motivation for doing so would have been to suppress SP loss and improve luminance efficiency (Kajimoto Par. 0009).
Mukawa and Kajimot do not disclose expressly a prism adhesive layer for bonding the respective self-luminous display elements to respective surfaces of the prism.
Okuyama discloses a prism adhesive layer for bonding the respective display elements to a surface of a prism (Fig. 1, display panel 5 adhered to prism 4; Par. 0037 display panel 5 adhered to prism 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the OLED display panels of Mukawa can be adhered to the surface of the prism in the manner of Okuyama. The motivation for doing so would have been to for stability (Okuyama Par. 0037).
Therefore, it would have been obvious to combine Kajimoto and Okuyama with Mukawa to obtain the invention of claim 1.
In regards to claim 2, Mukawa, Kajimoto, and Okuyama, as combined above, disclose each of the reflective films in the first substrate portion, the second substrate portion, and the third substrate portion has a same film thickness (Kajimoto Fig. 1, 20 reflecting electrode).
In regards to claim 3, Mukawa, Kajimoto, and Okuyama, as combined above, disclose the first substrate portion, the second substrate portion, and the third substrate portion each include a transparent electrode, and each of the transparent electrodes in the first substrate portion, the second substrate portion, and the third substrate portion has a same film thickness (Kajimoto Fig. 1, electrode of 20 reflecting electrode).
In regards to claim 4, Mukawa, Kajimoto, and Okuyama, as combined above, disclose the first substrate portion, the second substrate portion, and the third substrate portion each include an optical adjustment layer, and each of the optical adjustment layers in the first substrate portion, the second substrate portion, and the third substrate portion has a same film thickness (Kajimoto Fig. 1, 70R, 70B, 70G out-coupling layer, i.e. optical adjustment layers; Kajimoto Par. 0050 out-coupling layers each have the same thickness; Kajimoto Table 1).
In regards to claim 5, Mukawa, Kajimoto, and Okuyama, as combined above, disclose the first self-luminous display element, the second self-luminous display element, and the third self-luminous display element are each an organic electroluminescent element (Mukawa Par. 0053 OLED light emitting panels), the first functional layer, the second functional layer, and the third functional layer each have a hole transport layer, and each of the hole transport layers in the first functional layer, the second functional layer, and the third functional layer has a mutually different film thickness (Kajimoto Fig. 1, 30R, 30B, 30G hole transport layers).
In regards to claim 6, Mukawa, Kajimoto, and Okuyama, as combined above, disclose the first functional layer, the second functional layer, and the third functional layer each have an electron transport layer (Kajimoto Fig. 1, 50R, 50B, 50G charge transport layers), and the hole transport layer in each of the first functional layer, the second functional layer, and the third functional layer has a film thickness greater than a sum of a film thickness of the electron transport layer and a film thickness of the light-emitting layer (Kajimoto Fig. 1, 30R, 30B, 30G hole transport layer thickness is greater than 50R, 50B, 50G charge transport layers and 40R, 40B, 40G and emission layers; Kajimoto  Par. 0050 emission layers are 20nm; Kajimoto Table 1 103b and 104b show HTL layers being greater than 20nm emission layers + ETL layers; Kajimoto Par. 0055, 0056 as 103b and 104b satisfy equation 6 satisfying equation 6 for red and green would also similarly be true).
In regards to claim 7, Mukawa, Kajimoto, and Okuyama, as combined above, disclose the hole transport layer in each of the first functional layer, the second functional layer, and the third functional layer is constituted of a laminated body of two or more layers (Kajimoto Par. 0033 “A hole injection layer, a hole transport layer, an electron blocking layer, a hole blocking layer, an electron transport layer, an electron injection layer, or the like is appropriately used as the first charge transport layer 30”).
In regards to claim 8, Mukawa, Kajimoto, and Okuyama, as combined above, disclose the hole transport layer in each the first functional layer, the second functional layer, and the third functional layer is constituted of the laminated body of a mixed layer containing a hole transport material and a hole injection material, and a single layer containing a hole transport material (Kajimoto Par. 0033 “A hole injection layer, a hole transport layer, an electron blocking layer, a hole blocking layer, an electron transport layer, an electron injection layer, or the like is appropriately used as the first charge transport layer 30”; Par. 0034 incorporating the compounds together).
In regards to claim 9, Mukawa, Kajimoto, and Okuyama, as combined above, disclose the first color light, the second color light, and the third color light are red color light (Mukawa Fig. 9, 511R red light emitting panel, which has a peak wavelength in the red color region; Par. 0053 OLED light emitting panel), blue color light (Mukawa Fig. 9, 511B red light emitting panel, which has a peak wavelength in the blue color region; Par. 0053 OLED light emitting panel), and green color light (Mukawa Fig. 9, 511G green light emitting panel, which has a peak wavelength in the green color region; Par. 0053 OLED light emitting panel), respectively.
In regards to claim 10, Mukawa, Kajimoto, and Okuyama, as combined above, disclose a virtual image display apparatus, comprising the image display device according to claim 1 (Mukawa Fig. 4A; Mukawa Par. 006 display apparatus with virtual image optical system).
In regards to claim 11, Mukawa, Kajimoto, and Okuyama, as combined above, disclose a coloring layer (Mukawa Fig. 9, 501R, 501B, and 50G light emitting elements) and a blocking layer (Mukawa Fig. 9, white space between each of the light emitting elements 501R, 501B, and 50G blocks light from adjacent pixels) are disposed adjacent to one another in a display region and a peripheral region, respectively, in a length direction of each of the self-luminous display elements (Mukawa Fig. 9).  
In regards to claim 12, Mukawa, Kajimoto, and Okuyama, as combined above, disclose the first self- luminous display element further includes a first cover substrate having light-transmissivity fixed with a first adhesive layer to the coloring layer and the blocking layer (Kajimoto 70B, 70R, 70G outcoupling layer; Mukawa Fig. 9, white space between each of the light emitting elements 501R, 501B, and 50G blocks light from adjacent pixels; Okuyama Fig. 1, display panel 5 adhered to prism 4; Okuyama Par. 0037 display panel 5 adhered to prism 4; Okuyama Par. 0037 using adhesive), the second self-luminous display element further includes a second cover substrate having light-transmissivity fixed with a second adhesive layer to the coloring layer and the blocking layer (Kajimoto 70B, 70R, 70G outcoupling layer; Mukawa Fig. 9, white space between each of the light emitting elements 501R, 501B, and 50G blocks light from adjacent pixels; Okuyama Fig. 1, display panel 5 adhered to prism 4; Okuyama Par. 0037 display panel 5 adhered to prism 4; Okuyama Par. 0037 using adhesive), and the third self-luminous display element further includes a third cover substrate having light-transmissivity fixed with a third adhesive layer to the coloring layer and the blocking layer (Kajimoto 70B, 70R, 70G outcoupling layer; Mukawa Fig. 9, white space between each of the light emitting elements 501R, 501B, and 50G blocks light from adjacent pixels; Okuyama Fig. 1, display panel 5 adhered to prism 4; Okuyama Par. 0037 display panel 5 adhered to prism 4; Okuyama Par. 0037 using adhesive).  
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa, US-20100039796, and Kajimoto, US-20130038640, and Okuyama, US-20020018295, in further view of Koyama, US-20040239658.
In regards to claim 13, Mukawa, Kajimoto, and Okuyama, as combined above,  disclose an adhesive layer (Okuyama Fig. 1, display panel 5 adhered to prism 4; Okuyama Par. 0037 display panel 5 adhered to prism 4).
Mukawa, Kajimoto, and Okuyama, as combined above,  do not disclose expressly in a thickness direction of each of the self-luminous display elements, a transparent electrode is provided between the reflection film and an adhesive layer, the semireflective semitransmissive electrode is provided between the transparent electrode and the adhesive layer, the light- emitting layer is provided between the transparent electrode and the semireflective semitransmissive electrode, and a coloring layer is provided between the semireflective semitransmissive electrode and the adhesive layer.
Koyama discloses a light emitting element structure (Fig. 1, 2nd light emitting element) comprising in a thickness direction of each of the self-luminous display elements, a transparent electrode (Fig. 1, 6030 anode electrode; Par. 0051 6030 has a high light transmittance) is provided between a reflection film (Fig. 1, 6024 reflective film) and a top surface in the light emission direction (Fig. 1), a semireflective semitransmissive electrode (Fig. 1, 6012 cathode electrode; Par. 0051 6012 can be ITO, i.e. semireflective semitransmissive) is provided between the transparent electrode (Fig. 1, 6030 anode electrode; Par. 0051 6030 has a high light transmittance) and the top surface in the light emission direction (Fig. 1), a light-emitting layer (Fig. 1, 6011 electroluminescent layer) is provided between the transparent electrode (Fig. 1, 6030 anode electrode; Par. 0051 6030 has a high light transmittance) and the semireflective semitransmissive electrode (Fig. 1, 6012 cathode electrode; Par. 0051 6012 can be ITO, i.e. semireflective semitransmissive), and a coloring layer (Fig. 1, 6011 electroluminescent layer with a color, which is the coloring layer) is provided between the semireflective semitransmissive electrode (Fig. 1, 6012 cathode electrode; Par. 0051 6012 can be ITO, i.e. semireflective semitransmissive) and the top surface in the light emission direction (Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the pixel of Mukawa, Kajimoto, and Okuyama can be structured such that a reflecting film is on a bottom of a light output side with a semireflective semitransmissive electrode on top then a light emitting layer with coloring on top then a transparent electrode on top as Koyama discloses, which can then be adhered to the prism as Okuyama discloses. The motivation for doing so would have been to reflect as much light as possible in the light emitting direction.
Therefore, it would have been obvious to combine Koyama with Mukawa, Kajimoto, and Okuyama to obtain the invention of claim 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	7/21/22



/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622